DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 (“02-24-22 Submission”) has been entered.
In response to a final Office action mailed on 11/24/2021 (“11-24-21 FOA”), the Applicant have amended independent claim 1 and added new claim 18 in the 02-24-22 Submission. The amendments to the independent claim 1 substantively changed the scope of claim 1 and its dependent claims.
	Currently, claims 1-18 are examined as below.
Response to Arguments
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 1-5 in the 11-24-21 FOA.
New reference is introduced. New grounds of rejections under 35 U.S.C. 102(a)(2) and 103 are provided as follows. There is also claim objections.
Claim Objections
Claim 18 is objected to because of the following informalities: 
Regarding claim 18, in line 1, “18. Light source, comprising,” in which the number “18.” should be removed to read “Light source, comprising.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,139,217 B1 to Holt et al. (“Holt”).

    PNG
    media_image1.png
    369
    489
    media_image1.png
    Greyscale

Regarding independent claim 1, Holt in Fig. 2B teaches light source 200 (col. 10, ln. 39, light emitter 200), comprising 
a planar semiconductor light source 200 (col. 10, ln. 39, light emitter 200) having a plurality of independently operable single emitters 215a, 215b (col. 10, ln. 42-45, first set of one or more light-emitting elements 215a and second set of one or more light-emitting elements 215b), each of the single emitters 215a, 215b emitting light via a respective single luminous surface 215a, 215b during operation (Fig. 2B, light emitting surface (which is facing down) of each emitters 215a, 215b), and 
a common optical element 220 (col. 10, ln. 38-41, astigmatic optical element 220) arranged directly downstream of the single emitters 215a, 215b (Fig. 2B), which is embodied and intended for directing light from different single emitters 215a, 215b into different solid angle regions 230a, 230b (Fig. 2B & col. 10, ln. 45-50, first pattern of illumination 230a from emitter 215a through element 220 and second pattern of illumination 230b from emitters 215b through element 220), wherein the single emitters 215a, 215b are arranged defocused relative to the optical element 220 (Fig. 2B, lights emitted from the emitters 215a, 215b spread out (i.e., emitters 215a, 215b being arranged defocused relative to the optical element 220)) and the single luminous surfaces 215a, 215b are imaged in a blurred manner by the optical element 220 (Fig. 2B & col. 10, ln. 50-58, optical element 220 is configured to defocus light, which would blur the emitted lights from emitters 215a, 215b);
wherein the light source 200 illuminates a lighting region 230a, 230b (Fig. 2B & col. 10, ln. 45-50, first pattern of illumination 230a and second pattern of illumination 230b), and partial regions 245b (col. 10, ln. 38-67 & col. 11, ln. 1-4, region covered by second range of 
Regarding claim 2, Holt in Fig. 2B further teaches the semiconductor light source 200 comprises a light-emitting semiconductor chip 210 (col. 10, ln. 38, die 210) having a plurality of independently operable luminous segments 215a, 215b (col. 10, ln. 42-45, light-emitting elements 215a, 215b; claim 13, operating first or second set of one or more light emitting elements 215a, 215b during different periods of time i.e., segments 215a, 215b are individually operable), each single emitter 215a, 215b being formed by a luminous segment 215a, 215b.
Regarding claim 3, Holt further teaches the semiconductor light source (i.e., light emitter; col. 16, ln. 30-44) comprises a plurality of light-emitting semiconductor chips (i.e., multiple dies; col. 16, ln. 30-44) operable independently of each other (claim 13, col. 16, ln. 9-65, lights from different dies are operated separately i.e., independently), each single emitter being formed by a semiconductor chip (a die includes light emitting source, which makes a die a single emitter; col. 16, ln. 30-44).
Regarding claim 6, Holt in Fig. 2B further teaches at least two or more single emitters 215a, 215b have single luminous surfaces 215a, 215b being different to each other (Fig. 2B).
Regarding claim 9, Holt in Fig. 2B further teaches at least two or more single emitters 215a, 215b have single luminous surfaces 215a, 215b being different to each other (Fig. 2B).
	Regarding claim 10, Holt in Figs. 1C and 4A-4D further teaches the single emitters 111, 415-420, 425, 427 (col. 8, ln. 31-35, col. 16, ln. 45-65, col. 17, ln. 1-67, col. 18, ln. 1-67 & col. 19, ln. 1-7) are arranged in an orthogonal matrix (see Figs. 1C & 4A-4D, emitters 415-420, 425, 427 are arranged as orthogonal polygons i.e., orthogonal matrix).
Regarding claim 11, Holt in Fig. 2B further teaches the optical element 220 images the light of each single emitter 215a, 215b into a respective solid angle and all solid angles have a substantially an equal size (Fig. 2B).
Regarding claim 12, Holt in Fig. 2B further teaches the optical element 220 at least partially has a wide angle optic-like imaging pattern (Fig. 2B, the optical element 220 directs light into wide angle imaging pattern).
Regarding claim 13, Holt in Figs. 1C and 4A-4D further teaches the assembly of single emitters 415-420, 425, 427 (col. 8, ln. 31-35, col. 16, ln. 45-65, col. 17, ln. 1-67, col. 18, ln. 1-67 & col. 19, ln. 1-7) has a total luminous surface of polygonal shape (see Figs. 1C and 4A-4D).
Regarding claim 17, Holt in Fig. 2B further teaches the optical element 220 comprises a plurality of lenses (col. 11, ln. 15-33, astigmatic optical element 220 includes multiple lenses).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holt.
Regarding claim 4, Holt in Fig. 2B teaches each single emitter 215a, 215b comprises a single luminous surface 215a, 215b (see the rejection of claim 1 as noted above).
	Holt does not explicitly disclose each single emitter comprises a single luminous surface of less than or equal to 2 mm2.
However, it would have been obvious to form the luminous surface within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 14, Holt in Fig. 2B further teaches the optical element 220 emits the total luminous surface into a light cone (Fig. 2B) having a full aperture angle more than 60° (col. 11, ln. 1-4), which overlaps the claimed range. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the angle more than 60° taught by Holt overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Holt in Fig. 2B teaches the optical element 220 has a light-incoupling surface (Fig. 2B, a surface of element 220 coupling with light) which has a distance from each of the single luminous surfaces 215a, 215b of the single emitters 215a, 215b.
	Holt does not explicitly disclose the distance is greater than or equal to 0.1 mm and less than or equal to 10 mm.
However, it would have been obvious to form the distance within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 16, Holt in Fig. 2B teaches the optical element 220 has an acceptance angle (Fig. 2B).

However, it would have been obvious to form the acceptance angle within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of U.S. 2011/0080742 A1 to Allen et al. (“Allen”).
	Regarding claim 5, Holt does not explicitly disclose each of the single emitters comprises substantially Lambertian radiation characteristics.
	Allen recognizes a need for a light source to emit light having the same intensity or brightness regardless of viewing angle (¶ 41). Allen satisfies the need by utilizing a Lambertian LED light source to achieve the desired effect (¶ 41).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the emitters taught by Holt with the Lambertian LED light source taught by Allen, so as to emit light with the same intensity or brightness regardless of viewing angle.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 7 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 7, wherein the totality of the single emitters forms a total luminous surface with a center point, at least one first single emitter with a first distance from the center point and at least one second single emitter with a different second distance from the center point are present, and the first and second single emitters have single luminous surfaces of different sizes.
	Claim 8 would be allowable, because claim 8 depends from the allowable claim 7.
Claim 18 is objected to, but would be allowable if rewritten to overcome the claim objections set forth in this Office action.
Regarding independent claim 18, Holt in Fig. 2B teaches light source 200 (col. 10, ln. 39, light emitter 200), comprising:
a planar semiconductor light source 200 (col. 10, ln. 39, light emitter 200) having a plurality of independently operable single emitters 215a, 215b (col. 10, ln. 42-45, first set of one or more light-emitting elements 215a and second set of one or more light-emitting elements 215b), each of the single emitters 215a, 215b emitting light via a respective single luminous surface 215a, 215b during operation (Fig. 2B, light emitting surface of each emitters 215a, 215b); and 

However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, wherein a totality of the single emitters forms a total luminous surface with a center point, at least one first single emitter with a first distance from the center point and at least one second single emitter with a different second distance from the center point are present, and the first and second single emitters have single luminous surfaces of different sizes, wherein the first distance is smaller than the second distance and the first single emitter has a larger single luminous surface than the second single emitter.
Therefore, independent claim 18 would be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                

/JAY C CHANG/Primary Examiner, Art Unit 2895